PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/829,516
Filing Date: 2 Jul 2010
Appellant(s): KOSHIYAMA, Kazuki



__________________
Suzanne Konrad
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/12/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/30/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7, 9, 11-14, and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO-2007016806 (using US Patent Application 2010/0133054 to Wagner as an English equivalent).
Re: claims 1 and 7.  Wagner shows in figure 1 a brake rotor assembly comprising: a rotor member 2 having an annular portion and a braking surface shown in 



    PNG
    media_image2.png
    434
    411
    media_image2.png
    Greyscale


a cooling member 6 coupled to the rotor member, the cooling member being formed of a material selected from the group consisting of a metal material, a metal alloy and a carbon material or particularly a metal as disclosed in lines 5-6 from the bottom of the abstract; and


[AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    574
    508
    media_image3.png
    Greyscale

the cooling member 6 being coupled to a radially innermost portion of the annular portion of the rotor member via the at least one radially extending arm 20 shown in figure 2, and


Examiner notes that there are a finite number of predictable solutions for classifying the surface area of the cooling member with respect to the surface area of the braking surface of the rotor member.  In particular, there are three identified solutions: 1. The surface area of the cooling member and the braking surface can be the same, 2. The surface area of the cooling member can be less than the surface area of the braking surface, or 3. The surface area of the cooling member can be greater than the surface area of the braking surface as recited. 
With there being only three identified solutions, one of ordinary skill in the art could have pursued the known potential solutions with reasonable expectation of success depending on the heat dissipation needs of the particular brake application. See KSR Int’l Co. v. Teleflex Inc., 550 US 398 (2007).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the surface area of the cooling member 6 of Wagner to have been greater than the surface area of the braking surface, in light of the obvious to try rationale, in order to provide a cooling member with comparatively greater heat dissipation capacity. 
	Re: claim 2.  Wagner shows in figures 1 and 2 the limitation wherein the cooling member 6 is detachably coupled to the rotor member via the various illustrated fasteners and the intervening hub attachment member radially extending arms.

	
	Re: claim 4.  Wagner shows in figures 1 and 2 the limitation wherein the cooling member 6 is detachably coupled to the attachment portion 18.1 of the rotor member by at least one fastening element 3. 
Re: claim 5.  Wagner shows in figures 1 and 2 the limitation wherein the cooling member 6 is coupled to the attachment portion 18.1 of the rotor member by at least one fastening element 3, the at least one fastening element being a rivet as disclosed in line 4 of the abstract.
Re: claims 9 and 14.  Wagner shows in figures 1 and 2 the limitation wherein the hub attachment member has a hub attachment portion or the inner circumferential portion dimensioned to releasably attach to a bicycle hub and a connection portion shown in the area of element 21 coupled to an attachment portion 18.1 of the rotor member by at least one fastening element 3.  
Re: claim 11.  Wagner shows in figures 1 and 2 the limitation wherein the cooling member 6 is attached to the attachment portion 18 of the rotor member via at least one intervening element and spaced apart as shown.
Re: claims 12 and 13.  Wagner shows in figures 1 and 2 the limitation wherein the cooling member is detachably attached to the connection portion shown in the area of element 21 by the at least one fastening element 3.  With regards to claim 13, the rivet is disclosed in line 4 of the abstract.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Wagner in view of US Patent Application 2010/0148639 to Lee.

Wagner, as modified, is silent with regards to the at least one fastening element specifically being double sided tape.
Lee teaches in paragraph [0030] the use of double sided tape to couple pieces of a rotor assembly together.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the at least one fastening element of Wagner, as modified, to have been double sided tape, in view of the teachings of Lee, in order to provide a functionally equivalent means of connecting two components of the rotor assembly.








(2) Response to Argument
[AltContent: textbox (Figure 1 Wagner Reference)]
[AltContent: textbox (Figure 10 Instant Invention)]
[AltContent: textbox (Cooling member)][AltContent: textbox (Hub attachment member)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    419
    491
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    600
    561
    media_image5.png
    Greyscale

[AltContent: textbox (Cooling member)][AltContent: textbox (Rotor member)][AltContent: textbox (Rotor member)]
[AltContent: textbox (Hub attachment member)]
	

	Appellant first argues that the Examiner’s “obvious to try” argument is improper because there are not a finite number of options for solving the problem of heat dissipation from the braking surface of the rotor member.  To support his position Appellant explains that surface area is one of “many more solutions of how to efficiently dissipate heat from the brake disc” giving different materials and different design as examples of different solutions.  Examiner notes that Appellant did not provide “many more solutions”.  Instead Appellant provided two solutions – different design and different material.  Different design is essentially another way of saying different surface area.  Heat sinks are designed differently by varying the number of extensions or fins on 
While Examiner agrees that different materials would play a role in the efficiency of heat dissipation, Examiner also notes that material choices for the brake rotor assembly are relatively limited.  Particularly, in designing brake components, an engineer needs to use a material that not only has good friction properties and adequate overall structural integrity but also has sufficient thermal stability, is not corrosive, has a relative ease of manufacture, low cost, and is environmentally safe.  The formula for heat transfer rate is:
Q = h A T   where h is the heat transfer coefficient, A is the surface area, and T is the temperature difference. See https://www.engineersedge.com/heat_transfer/convection.htm
Based on the formula, it is evident that the material of the brake components (which determines the heat transfer coefficient and the temperature of the solid surface based on the thermal conductivity of the material) and the surface area of the brake components are variables that affect the heat transfer/dissipation rate. Many brake discs are made of cast iron which has a thermal conductivity of approximately 80 W/mK. See https://www.engr.colostate.edu/~allan/heat_trans/page4/page4.html  Copper is another material that has been used to produce brake components in the past.  Although copper has a thermal conductivity of approximately 400 W/mK                                                                        (See https://www.engr.colostate.edu/~allan/heat_trans/page4/page4.html)  which is five times that of cast iron, copper has the disadvantage of not only being expensive but also environmentally unfriendly as the dust it generates during braking infiltrates rivers and lakes polluting the water and causing harm to aquatic life.  See https://www.counterman.com/copper-disappearing-brake-pads/  
1 6.  Examiner maintains that with respect to designing the surface areas of the cooling member and the braking surface of the rotor member there is a finite number of identified, predictable potential solutions to the recognized problem of heat dissipation from the braking surface - the surface area of the cooling member and the braking surface can be the same, the surface area of the cooling member can be less than the surface area of the braking surface, or the surface area of the cooling member can be greater than the surface area of the braking surface as recited.
Appellant next argues that the “obvious to try” argument is improper because the prior art fails to teach addressing the problem of heat dissipation from the brake disc by adjusting the surface area of the cooling member relative to the surface area of the braking surface of the rotor member. 


1 Examiner notes here that the Board concluded in the instant application in the decision mailed on 6/25/18 that the disc support or ring designated by the Examiner as the cooling member was properly interpreted as constituting a cooling member even though the previously applied reference failed to explicitly disclose that the disc support or ring was a cooling member.  Using guidance from the Board’s decision, Examiner notes that the disc support or ring 6 of Wagner is properly interpreted as constituting a cooling member even though Wagner does not explicitly disclose that the ring is a cooling member.

According to MPEP 2143(I)(E) to reject a claim based on the “obvious to try” rationale the Office must articulate the following: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, including a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.  
	Examiner notes that there is a recognized need in the brake disc art to dissipate heat from the disc and particularly from the braking surface portion of the disc to improve the braking capacity and overall life of the brake disc.  For example, in paragraph [0007] the Wagner reference discusses the brake structure of the component 17 next to the brake disc 2 having holes (which affect the surface area of the structure) to promote air cooling or dissipation of the heat away from the heated disc regions near the rivets.  Examiner has already pointed out above that there is a finite number of identified, predictable potential solutions to the recognized problem - the surface area of the cooling member and the braking surface can be the same, the surface area of the cooling member can be less than the surface area of the braking surface, or the surface area of the cooling member can be greater than the surface area of the braking surface as recited.  Examiner emphasizes that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success 
	Finally, Appellant argues that Wagner fails to teach that the surface area of the cooling member is a result-effective variable.  Examiner emphasizes that the heat transfer formula listed on pg. 10 of the instant Answer clearly shows surface area as being a result-effective variable in any heat transfer/dissipation analysis contrary to Appellant’s argument in section C on pg. 9 of the Brief.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
mmb
March 27, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
Conferees:
Robert Siconolfi
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657                                                                                                                                                                                                        

/BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.